DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 11-12 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Lin et al. (U.S. 2016/0307862) hereafter Lin.
As to claim 1, Lin discloses a microelectronic assembly (240, 300) as shown in figures 1-24, comprising:
a substrate layer (50, para-0013) having a surface;
a first conductive trace (62), having a first thickness (H1) and a first width (D1), on the surface of the substrate layer (50); and
a second conductive trace (64), having a second thickness (H2) and a second width (D2), on the surface of the substrate layer (50), wherein the first thickness (H1) is different than the second thickness (H2) and the first width (D1) is different than the second width (D2).
As to claim 2, Lin discloses the first thickness (H1) is greater than the second thickness (H2) and the first width (D1) is greater than the second width (D2).
As to claims 6-7, Lin discloses the first and second conductive traces (62, 64) have rectangular cross-sections, and the substrate layer is a dielectric layer (semiconductor or silicon material, para-0013) in a package substrate.
As to claim 8, Lin discloses a microelectronic assembly (240, 300) as shown in figures 1-24, comprising:
a package substrate (216) having a layer (50);
a first conductive feature (62) having a first thickness (H1) and a first width (D1) in the layer (50) of the package substrate, wherein the first conductive feature (62) is rectilinear; and
a second conductive feature (64) having a second thickness (H2) and a second width (D2) in the layer of the package substrate,
wherein the second conductive feature (64) is rectilinear, and wherein the first thickness (H1) is different than the second thickness (H2) and the first width (D1) is different than the second width (D2).
As to claims 11-12, Lin further comprising: a die (the chip in the package 240) electrically coupled to the package substrate (216), and the die is a central processing unit, a radio frequency chip, a power converter, or a network processor.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manepalli et al. (U.S. 2019/0103348) hereafter Manepalli, cited in the record.
As to claim 1, Manepalli discloses a microelectronic assembly (100) as shown in figures 1-7, comprising:
a substrate layer (121) having a surface;
a first conductive trace (114A), having a first thickness (H1) and a first width (W1), on the surface of the substrate layer (121); and
a second conductive trace (114B or 114C), having a second thickness (H2) and a second width (W2), on the surface of the substrate layer (121), wherein the first thickness (H1) is different than the second thickness (H2) and the first width (W1) is different than the second width (W2).
As to claim 2, Manepalli discloses the first thickness (H1) is greater than the second thickness (H2) and the first width (W1) is greater than the second width (W2).
As to claim 3, Manepalli discloses the first thickness is between 4 microns (um) and 70 um and the second thickness is between 1 um and 35 um, para-0031.
As to claim 4, Manepalli discloses the first width is between 5 um and 50 millimeters (mm) and the second width is between 1 um and 75 um, para-0032.
As to claim 5, Manepalli discloses the first conductive trace (114A) is electrically coupled to a power plane or a ground plane and the second conductive trace (114B or 114C) is electrically coupled to a signal or a transmission line, para-0020+.
As to claims 6-7, Manepalli discloses the first and second conductive traces (114A, 114B) have rectangular cross-sections, and the substrate layer is a dielectric layer (210, para-0028) in a package substrate.
As to claim 8, Manepalli discloses a microelectronic assembly (100) as shown in figures 1-7, comprising:
a package substrate (121) having a layer (210);
a first conductive feature (114A) having a first thickness (H1) and a first width (W1) in the layer (210) of the package substrate, wherein the first conductive feature (114A) is rectilinear; and
a second conductive feature (114B or 114C) having a second thickness (H2) and a second width (W2) in the layer of the package substrate,
wherein the second conductive feature (114B) is rectilinear, and wherein the first thickness (H1) is different than the second thickness (H2) and the first width (W1) is different than the second width (W2).
As to claims 9-10, Manepalli discloses the first conductive trace (114A) is electrically coupled to a power plane or a ground plane, or the second conductive trace (114B or 114C) is electrically coupled to a signal or a transmission line, para-0020+.
As to claims 11-12, Manepalli further comprising: a die (102) electrically coupled to the package substrate (121 or 210), and the die (102) is a central processing unit, a radio frequency chip, a power converter, or a network processor (para-0017).
As to claims 13-14, Manepalli discloses the first conductive feature (114A) is electrically coupled to the die via conductive pathways (116) in the package substrate, and the second conductive feature (114B or 114C) is electrically coupled to the die via conductive pathways (116) in the package substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848